F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          OCT 7 1999
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 JACKSON MONROE MARTIN,

           Petitioner - Appellant,
 vs.                                                    No. 98-7184
                                                  (D.C. No. 97-CV-489-S)
 GARY L. GIBSON, Warden of the                          (E.D. Okla.)
 Oklahoma State Reformatory;
 ATTORNEY GENERAL OF THE
 STATE OF OKLAHOMA,

           Respondents - Appellees.


                              ORDER AND JUDGMENT *


Before ANDERSON, KELLY, and BRISCOE, Circuit Judges. **


       Mr. Martin, an inmate appearing pro se, seeks to appeal from the district

court’s dismissal of his habeas petition, 28 U.S.C. § 2254, concerning an expired

1976 conviction. The magistrate judge, whose findings and recommendations

were adopted by the district court, determined that even if the conviction were

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1 (G). The cause is therefore ordered submitted without oral argument.
being used to enhance a 1991 sentence currently being served, Mr. Martin’s

claims must fail because the 1991 sentence would have been enhanced by eight

other convictions that Mr. Martin had not challenged.

      Mr. Martin’s petition is time-barred. Under the AEDPA, state prisoners

whose convictions became final before April 24, 1996, had until April 23, 1997,

to file a federal habeas petition. See 28 U.S.C. § 2244(d)(1); United States v.

Simmonds, 111 F.3d 737, 746 (10th Cir. 1997). Mr. Martin filed his petition for

habeas in August 1997, well after the deadline. His third and most recent

application for state post conviction relief, 1 rejected by the state district court as

procedurally barred and dismissed on appeal for non-compliance with rules

governing appeals, R. doc. 6 ex. B & D, does not constitute a “properly filed”

application for post-conviction relief. See Dictado v. Ducharme, 1999 WL

646953, *2 (9th Cir. Aug. 26, 1999) 2 (“properly filed” application is one

submitted in compliance with state’s procedural laws); Hoggro v. Boone, 150

F.3d 1223, 1226 n.4 (10th Cir. 1998) (untimely state appeal not “properly filed”).

Moreover, the third post-conviction application came well after the April 23, 1997

deadline.

      Even if Mr. Martin’s petition were not time barred, his claims still fail

      1
        Mr. Martin’s first and second applications for state post conviction relief
were filed in 1977 and 1984, respectively.
      2
          Contra Lovasz v. Vaughn, 134 F.3d 146, 147 (3rd Cir. 1998).

                                           -2-
because the 1991 convictions were enhanced by eight other prior convictions in

addition to the one challenged in the instant habeas petition. See R. doc. 6, Ex. E,

H & K. Because these constitute convictions of crimes after two or more prior

felonies, pursuant to Okla. Stat. Ann. tit. 21 § 51(b) (West 1998), they would

have provided the same sentencing enhancement without the 1976 conviction.

      Mr. Martin’s motion for a certificate of appealability is DENIED and the

appeal is DISMISSED.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -3-